Citation Nr: 1751890	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-21 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This decision granted the Veteran's request to reopen his claim for service connection for posttraumatic stress disorder (PTSD), and granted a 10 percent rating for the Veteran's PTSD.  

A Notice of Disagreement was received in January 2012.  In July 2013, a Statement of the Case was issued, and, in September of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In December 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran provided testimony during a December 2016 Board Hearing in which he alleged a worsening of his symptoms to include a loss of friendships and social activities, strained familial relationships, loss of interest in regular activities, getting into fights, not wanting to get out of bed, nightmares, cold sweats, difficulty remembering names, and thoughts of harming others.  The Veteran has not had a VA examination on his symptoms of PTSD since November 2010.  As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA medical records.

 2. Request that the Veteran identify any private medical records that are not of record and provide a release. Request those records and associate them with the claims file.

 3. Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail, and lay testimony and the buddy statement from the Veteran's sister to include the Veteran's hearing transcript should be considered.  After a review the Veteran's claims file, the examiner should describe all symptomatology associated with the Veteran's PSTD. 

4. Re-adjudicate the Veteran's claim of entitlement to an increased rating for PTSD.  If the benefit sought on appeal is denied or not granted in full, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




